Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 05/19/2021 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-4, 6-11, 13-17, 19-27, 29-34 are allowed in view of amendment and submitted 132 Declaration of 05/19/2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art is Yokoyama (NPL document: “Tough hypoeutectic Zr-based bulk metallic glasses”) and Langlet (US 2009/0277540).
The novelty of instant application is to use a hypoeutectic metallic glass forming alloy as a feedstock material comprising at least 70% atomic of most abundant component which has critical casting thickness of 1 mm or less for additive manufacturing by modifying alloys away from eutectic compositions with good glass forming and into hypoeutectic region with lower glass forming but higher toughness.
Yokoyama discloses a hypoeutectic Z-based bulk metallic glasses Zr70Ni16Cu6Al8 produced by casting with different cast diameter of 8 and 3.5 mm (Figure 6 of Page 1473).  70Ni16Cu6Al8  as feedstock material in additive manufacturing process.
Langlet discloses a method of producing 3D which a parts consists of amorphous metal but there is no disclosure is made regarding the use of a hypoeutectic metallic glass forming alloy as a feedstock material comprising at least 70% atomic of most abundant component which has critical casting thickness of 1 mm or less for additive manufacturing.  Closest metallic glass forming alloy is Zr-Ti-Cu-Ni-Al (paragraph [0032]).  But the Zr-Ti-Cu-Ni-Al alloy does not comprise at least 70% atomic of most abundant component which has critical casting thickness of 1 mm or less as claimed.
No prior art can be found to disclose an additive manufacturing process of using a hypoeutectic metallic glass forming alloy as a feedstock material comprising at least 70% atomic of most abundant component which has critical casting thickness of 1 mm or less.
Hence, instant claims 1-4, 6-11, 13-17, 19-27, 29-34 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733